258 U.S. 149
42 S.Ct. 269
66 L.Ed. 519
The STATE OF MINNESOTAv.The STATE OF WISCONSIN.
No. 11, original.
Submitted January 30, 1922
Decree entered February 27, 1922

Messrs. Lyndon A. Smith, Charles R. Pierce, of Washington, D. C., Clifford L. Hilton, and Frank B. Kellogg, both of St. Paul, Minn., H. B. Fryberger, and William D. Bailey, both of Duluth, Minn., and C. Louis Weeks, of St. Paul, Minn., for the State of Minnesota.
Messrs. Walter C. Owen, of Maiden Rock, Wis., Walter Drew, of Milwaukee, Wis., M. B. Olbrich, of Madison, Wis., and John J. Blaine, of Boscobel, Wis., for the State of Wisconsin.
PER CURIAM.


1
The state of Minnesota having made a motion before the court for a final decree, confirming the report of the commissioners appointed by the decree in this cause on the 11th day of October, A. D. 1920, to run, locate, and designate the boundary line between the state of Minnesota and the state of Wisconsin, in and through Lower St. Louis Bay, Upper St. Louis Bay and the St. Louis river, from Upper St. Louis Bay to the falls in said river, which report is in words and figures, as follows:


2
'To the Honorable Chief Justice and the Associate Justices of      the Supreme Court of the United States:


3
'We, Samuel S. Gannett, Washington, D. C., William B. Patton,      Duluth, Minn., and John G. D. Mack, Madison, Wisconsin,      commissioners appointed, under decree of the court rendered      October 11, 1920, 'to run, locate, and designate the boundary      line between the state of Minnesota and the state of      Wisconsin, in and through Lower St. Louis Bay, Upper St.      Louis Bay, and the St. Louis river, from Upper St. Louis Bay      to the 'Falls' in the said river,' have the honor to submit      the following report, with accompanying maps, which maps are      marked Exhibit No. 1, entitled 'Supreme Court of the United      States, October Term, 1920, No. 13, Original, Tracing of      Parts of Original Map of St. Louis Bay and St. Louis River,      Made under Direction of Captain George G. Meade, T. E. 1861,      Showing Boundary Line Between Minnesota and Wisconsin as      Surveyed in Accordance with Terms of Above Decree in 1921,'      and Exhibit No. 2, entitled 'Supreme Court of the United      States, October Term, 1920, No. 13, Original, Map Showing      Boundary Line Between Minnesota and Wisconsin Through St.      Louis Bay and up St. Louis River to the Falls as Surveyed in      Accordance with Terms of Above Decree in 1921.' 'Organization.


4
'The commissioners held their first meeting on October 29,      1920, in suite 612, Palladio Building, in the city of Duluth,      Minnesota, and organized by electing Samuel S. Gannett      chairman.


5
'Meade Chart.


6
'In carrying out the decree of the court, that the 'boundary      line must be ascertained upon a consideration of the      situation existing in 1846, and accurately described by the      Meade chart,' the commission made a careful study of the      Meade chart, filed as Minnesota's Exhibit No. 1, and found      that the scale of said chart, 1:32000, was too small for      practical use in determining a line which could be laid out      and properly monumented, and that the triangulation points of      the original Meade survey, shown on the original Meade map      (the location of which was absolutely essential in      transferring to the ground points determined on the map),      were omitted from the chart.


7
'Meade Map.


8
'An attempt was then made to use the photographic copies of      the original Meade map, being Wisconsin's Exhibits Nos. 46C      and 46D, but it was found that the process of production had      caused unequal shrinkage in the several sheets composing the      map, and that no accurate scalings could be made therefrom.


9
'Under instructions of the commission, Mr. S. S. Gannett went      to the office of the United States Lake Survey, in the city      of Detroit, Michigan, the repository of the original Meade      map, and under his personal supervision caused an accurate      tracing to be made of so much of the said Meade map, and the      soundings and triangulation points shown thereon, as pertains      to the case under consideration. An accurate copy of this tracing, showing in addition      the boundary line, as fixed on said map by the commission, is      filed herewith as Exhibit No. 1.


10
'Triangulation Points.


11
'The triangulation points, heretofore noted as being platted      on the original Meade map by triangles, and shown in red ink      on the aforesaid tracing, are located, in the records of the      Lake Survey, by rectangular co-ordinates referred to the      primary triangulation station of the United States Lake      Survey, known as 'Minnesota Point North Base,' drawn in red      ink on aforesaid tracing, and described hereinafter in detail      under the heading, 'Descriptions and Geographic Positions of      Triangulation and Reference Points.' Commissioner Gannett      secured an accurate copy of said coordinates from the      official records of the United States Lake Survey, and they      are correctly given in table No. 1, attached to this report.


12
'The original Meade triangulation points have not been in      existence for some years, but the Corps of Engineers, United      States Army, in later surveys of the St. Louis Bays and      river, has established new triangulation points and referred      the same by rectangular co-ordinates to aforesaid 'Minnesota      Point North Base.' An accurate copy of the official      coordinates of these later triangulation points was also      secured by Commissioner Gannett, and a true copy of same is      hereto attached and marked table No. 2.


13
'With these co-ordinates it is possible to accurately      relocate the original Meade triangulation points, or to show      the new ones on the Meade map in their true positions, and      the last-mentioned points are thus shown on Exhibit No. 1,      being marked by triangles in black ink.


14
'Having the existing, or new, triangulation points platted in      their true positions on the Meade map, it is possible to 'tie      in' by scale any points or lines on said map to these      triangulation points, and to transfer said points or lines to the ground by similar measurements from said      triangulation points.


15
'Office Procedure.


16
'With this information at hand, the commission laid down on      the tracing of the original Meade map, Exhibit No. 1, the      boundary line between the states of Minnesota and Wisconsin,      in accordance with the decree of the court, namely: 'From a      point midway between Rice's Point and Connor's Point, through      the middle of Lower St. Louis Bay, to and with the deep      channel leading to Upper St. Louis Bay, and to a point      therein immediately south of the southern extremity of Grassy      Point; thence westward along the most direct course, through      water not less than eight feet deep eastward of Fisherman's      Island, as indicated by the red trace A, B, C on Minnesota's      Exhibit No. 1, approximately one mile to the deep channel and      immediately west of the bar therein, thence with such channel      north and west of Big Island upstream to the 'Falls."


17
'The center of the pivot pier of the Interstate Bridge was      found to be the point midway between Rice's Point and      Connor's Point, and was designated by the commission as      station No. O. From this point, as a beginning, a series of      straight lines was laid out to conform with the decree of the      court, special care being taken to have the lines over water      not less than eight feet deep as shown by the Meade map, and      the angle points between said lines numbered consecutively.


18
'From such of these angle points as were convenient 'ties'      were scaled to the best situated triangulation points on the      map, and by means of rectangular co-ordinates from each angle      point on the lines between the 'ties,' to triangulation      points, the lengths and angles of deviation of the several      lines were calculated, and closed polygons formed. These      polygons were then checked as to closure by the method of latitudes and departures, and any      errors found were balanced so as to secure closure. By this      means your commissioners were enabled, with a close approach      to accuracy, to determine the lengths and angles of deviation      of the several lines composing the projected boundary line.


19
'The lengths and angles thus determined and the 'ties' to the      several triangulation points were used as preliminary field      notes by the surveying party employed to 'run out the      boundary line and to locate same by proper monuments, courses      and distances.'


20
'Boundary Line Above Fond du Lac.


21
'For that portion of the St. Louis river beyond Fond du Lac,      and extending to the 'Falls,' and which is not shown on the      Meade chart or map, the commission established the center      line of the river, as a medial line between the shore lines,      as surveyed by the commission, and designated said medial      line as the boundary line.


22
'The Survey.


23
'As the boundary line, except in a few instances, runs over      water from 8 feet to over 20 feet in depth, the most      convenient time for surveying it was after ice had formed to      a safe thickness. The winter proved to be mild and the ice      conditions unfavorable, adding greatly to the danger and      difficulty of the work, and increasing the time necessary to      finish it.


24
'The surveying party was organized early in January, 1921,      and the necessary equipment was rented or purchased. Starting      at station O, heretofore described, the approximate position      of the boundary line was laid out on the ice, in the bay and      river, from the preliminary field notes, and the 'ties' to      the triangulation points, measured. Such discrepancies, due      to the curvature of the earth, or to errors in scaling from      the map, as were shown by measuring the 'ties,' were allowed for and      distributed in the angles and distances of all the lines back      to the preceding 'tie.' If any important discrepancy was      discovered, the lines involved were re-run before any      adjustments were made, From the final field notes of the      adjusted survey, a description of the boundary line by      courses and distances was obtained, and is incorporated      herein. This work was completed March 19, 1921.


25
'Detailed Description of Boundary Line.


26
'[Here follow lengthy and detailed descriptions of the      boundary line, as determined, the monuments, and of      triangulation and reference points, with geographic      positions, which are omitted by the reporter as not being of      general interest. Persons interested in these may consult the      original decree in the clerk's office, obtain certified      copies, or consult the copies forwarded to the Governors of      the two states.]


27
'Map of Boundary Line.


28
'The commission has prepared, and transmits herewith as      Exhibit No. 2, a map of St. Louis Bays and river on the scale      of 1:24000, showing their present conditions, improvements      along the harbor front, the United States government harbor      lines and channels, and the relative position of the boundary      line. There are also shown as submaps, on larger scale,      improved or partly improved properties which are crossed by      the boundary line; also detailed drawings of the concrete      monuments as constructed.


29
'Tables.


30
'The rectangular co-ordinates, referred to Minnesota Point      North Base, of all monuments, reference points, and line      points, are shown in tables Nos. 2, 4 and 5, hereto attached.


31
'The geographic positions of the angle points is the boundary      line are shown in table No. 6.


32
'Instruments.


33
'The instrument used in making the survey was a transit      theodolite with 6 1/2-inch circle and reading to 10 seconds      of arc. The measurements were made on the surface of the ice      with a steel tape 300 feet in length, under a tension of 20      pounds, and corrected to temperature of 62xF.


34
'Personnel.


35
'The commission employed as assistants the following named      persons, namely:


36
'Gordon F. Daggett, Madison, Wisconsin, consulting engineer.


37
'Lyonel Ayres, Duluth, Minnesota, consulting engineer.


38
'D. W. Van Vleck, Superior, Wisconsin, consulting engineer.


39
'Paul Lillard, Madison, Wisconsin, transit man, in charge of      field party.


40
'Edwin O. Anderson, Duluth, Minn., chairman.


41
'Frank Kieserling, Duluth, Minn., chairman.


42
'Frank Suech, Jr., Duluth, Minn., rodman.


43
'Robert Case, Duluth, Minn., rodman.


44
'Robert Sansted, Duluth, Minn., rodman.


45
'Ray Mapp, Duluth, Minn., draughtsman.


46
'Eusebe J. Blais, Duluth, Minn., draughtsman.


47
'Finances.


48
'We return herewith a financial statement showing in detail      the money actually expended in carrying out the terms of the      decree of the court.


49
'Record Books.


50
'All field, computation, and record books have been placed in      the custody of the chairman of the commission, and filed by him in the office of the Geological Survey,      Interior Department, Washington, D. C.


51
'Respectfully submitted.


52
'Samuel S. Gannett,


53
'William B. Patton,


54
'John G. D. Mack,


55
'Commissioners.


56
'June 25th, 1921.'


57
The cause coming on to be heard upon said motion of the said state of Minnesota:


58
It is hereby ordered, adjudged, and decreed that said report of said commission, filed in the office of the clerk of this court on August 5, 1921, is in all respects confirmed.


59
It is further ordered, adjudged, and decreed that the line as delineated and set forth in said report, and upon the two maps accompanying said report, being marked, respectively, Exhibits 1 and 2 by said commission, and which line has been marked by permanent monuments as stated in said report, be and the same is hereby established, declared, and decreed to be the true boundary line between the states of Minnesota and Wisconsin, and said maps so marked as aforesaid as Exhibits 1 and 2 are directed to be filed as a part of this decree; and it appearing that the expenses and compensation of the commissioners attendant upon the discharge of their duties amounts to $15,626.06, it is ordered that the same be allowed and approved as a part of the costs of this suit, to be borne equally by the parties, and that the sum of $2,560, the expense of printing the record in this case, and the sum of $230, the expense of printing the report of the commissioners in this case, amounting in the aggregate to $2,790, are allowed and approved as a part of the costs of this suit to be borne equally by the parties, and if one of them has paid more than one-half of such sums, it shall be reimbursed by the other for such excess.


60
It is further ordered that the clerk of this court do transmit to the respective Governors of the states of Minnesota and Wisconsin copies of this decree, duly authenticated under the seal of this court, omitting from said copies the two maps filed with the report.


61
Motion for a final decree granted. For final decree see 258 U. S. 149, 42 Sup. Ct. 591, 66 L. Ed. ——.